Citation Nr: 0516382	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from May 1980 to January 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's left ear hearing loss disability is 
manifested by an average puretone threshold of 51 decibels 
with speech discrimination ability of 100 percent. 

3.  There is no competent medical evidence demonstrating an 
etiological relationship between the veteran's tinnitus and 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable evaluation for his 
service-connected left ear hearing loss disability.  He also 
claims that he is entitled to service connection for 
tinnitus.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
issued in July 2003, a statement of the case (SOC) issued in 
February 2004, as well as letters by the RO dated in March 
2003 and November 2003.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  The March 2003 letter 
by the RO also provided the veteran with information about 
his rights under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The veteran was 
notified of the evidence VA already possessed, described the 
evidence needed to establish his claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The Board notes that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran's left ear hearing 
loss disability was evaluated by VA in June 2003.  The VA 
examiner also provided an opinion concerning the likelihood 
of a relationship between the veteran's tinnitus and his 
period of active duty service.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Entitlement to a 
Compensable Evaluation for Left 
Ear Hearing Loss

The veteran's service medical records show that in July 1990 
a cholesteatoma was discovered and surgically removed from 
his left ear.  Thereafter, the veteran complained of hearing 
loss in his left ear.  As a result, in a May 1991 rating 
decision, the RO granted service connection for status post 
left ear tympanomastoidectomy for a cholesteatoma as well as 
hearing loss in the left ear.  The RO assigned a 
noncompensable (zero percent) evaluation for each disability.  

In March 2003, the veteran filed a claim seeking a 
compensable evaluation for his left ear hearing loss 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from zero percent to 
10 percent for service-connected unilateral hearing loss and 
zero percent to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  

To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numerical designation for 
hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383.  (The latter regulation applies only where 
there is total deafness in the nonservice-connected ear.)  
Therefore, the veteran's nonservice-connected right ear in 
this case is assigned a numerical designation of Level I.  
See 38 C.F.R. § 4.85(f); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for the veteran's 
service-connected left ear hearing loss disability.  A VA 
audiological evaluation in June 2003 revealed 100 percent 
speech discrimination in each ear.  The veteran's left ear 
demonstrated a 40-decibel loss at the 1000 Hz level, a 65-
decibel loss at the 2000 Hz level, a 60-decibel loss at the 
3000 Hz level, and a 40-decibel loss at the 4000 Hz level.  
Thus, the average decibel loss was 51 in the left ear.  From 
Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for 
the left ear.  This is determined by intersecting the percent 
of speech discrimination row with the puretone threshold 
average column. 

As the right ear is not service connected, a Roman Numeral I 
is used in Table VII of 38 C.F.R. § 4.85.  Neither ear is 
considered the "poorer ear" under 38 C.F.R.           § 
4.85's Table VII.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column I.  Thus, a compensable evaluation is 
not warranted based upon the findings contained in the June 
2003 audiological evaluation report.

The Board reiterates that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's left ear hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

III.  Service Connection for Tinnitus

The veteran claims that he suffers from tinnitus as a result 
of noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's DD Form 214 shows that his 
primary occupational specialty in service was a tactical 
aircraft maintenance specialist, thereby indicating that he 
was exposed to noise from jet aircrafts in service.  However, 
his service medical records make no reference to complaints 
involving ringing, buzzing, roaring, or clicking in either 
ear. 

The veteran was afforded a VA examination in March 1991 in 
connection with his claim for service connection for left ear 
hearing loss and status post tympanomastoidectomy of the left 
ear.  A review of that examination report makes no reference 
to ringing, buzzing, roaring, or clicking in either ear.  

The Board reviewed medical records from the Family Medical 
Group, most of which are not relevant to the issues on 
appeal.  A January 2000 report noted the veteran's complaints 
of "popping" in his left ear.  The diagnostic impression 
was chronic left ear pain.  A February 2002 report also noted 
the veteran's chronic hearing loss.  However, no complaints 
involving tinnitus are contained in these records. 

The veteran ears were evaluated by A.D., Jr., D.O. in 
December 2002.  Dr. A.D. noted the veteran's history in-
service of noise exposure from F-15s as well as his surgical 
history for a cholesteatoma.  The diagnostic impression was 
status post tympanomastoidectomy, stable (no evidence of his 
cholesteatoma reoccurring); and status post debridement of 
left mastoid bowl.  Dr. A.D., however, made no reference to 
complaints which could be attributed to tinnitus. 

At his June 2003 VA audiological evaluation, the veteran 
reported working around aircrafts while in the military and 
working around printing presses since 1991.  He reported 
hearing a mild buzzing in his left ear for approximately 
fifteen minutes every day.  Although the veteran first 
noticed this problem in 1994, he attributed it to surgery on 
his left ear in 1990.  After recording the veteran's history 
and examining the veteran's ear, the examiner concluded that, 
since the veteran first noticed tinnitus in 1994, several 
years after his separation from the military, "it is not 
likely connected to his military service." 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for tinnitus.  The 
Board notes that the veteran underwent a tympanomastoidectomy 
to remove a cholesteatoma in his left ear in service, and 
that service connection has been established for left ear 
hearing loss.  However, no medical evidence indicates that 
the veteran's tinnitus is related to service or to a service-
connected disability.  

The veteran's service medical records make no reference to 
any complaints involving ringing, buzzing, roaring, or 
clicking in either ear.  Indeed, the record shows that the 
veteran first reported tinnitus in 1994, approximately three 
years after his separation from active duty.  In his VA Form 
9 filed in March 2004, the veteran indicated that he was 
first diagnosed with tinnitus at a VA examination in 1991.  
However, the May 1991 VA examination report makes no 
reference to tinnitus.  

The Board also places significant probative value on the June 
2003 VA audiological evaluation report, in which a VA 
examiner reviewed the veteran's claims file and concluded 
that, since the veteran first noticed tinnitus in 1994, 
several years after his separation from the military, "it is 
not likely connected to his military service."  In Wray v. 
Brown, 7 Vet. App. 488, 493 (1995), the Court held that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position.  In this case, 
however, no medical evidence supports the veteran's claim 
that his tinnitus is related to service.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  Despite the 
veteran's statements that his tinnitus is related to service, 
his statements alone are insufficient to prove his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (laypersons are not 
competent to render medical opinions).  Accordingly, the 
appeal is denied.


ORDER

The claim of entitlement to a compensable evaluation for left 
ear hearing loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


